             Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

LEO ROLAND TURNER,                         §
AILENE TURNER, and,                        §
LAWRENCE MILBOURNE, JR.,                   §
                                           §
        Plaintiffs,                        §            3:19-cv-00001
                                           § Case No. ______________
v.                                         §
                                           §
VOYA RETIREMENT AND ANNUITY                §
AND INSURANCE COMPANY,                     §
ERIKA GONZALEZ MARTINEZ, and               §
PAT GRAHAM-CASEY, as Administratrix §
of the Estate of Lawrence Edmund Milbourn, §
                                           §
        Defendants.                        §
                                           §


                                  NOTICE OF REMOVAL

       Defendant/Counter-Plaintiff Voya Retirement Insurance and Annuity Company, f/k/a

ING Life Insurance and Annuity Company (“VRIAC”) files this Notice of Removal pursuant to

28 U.S.C. §§ 1331, 1441(a), (c), and 1446 and would show the Court as follows:

                       I.       COMMENCEMENT AND SERVICE

       1.     This matter is an ancillary action filed in connection with a probate proceeding

initiated in El Paso Probate Court No. 1, El Paso County, Texas, styled In the Estate of Lawrence

Milbourn, Deceased, Case No. 2014-CPR00668 (the “Probate Action”). That case was initiated

on March 7, 2014.

       2.     On September 18, 2014, Leo Roland Turner, Ailene Turn and Lawrence

Milbourn, Jr. (“Plaintiffs”) filed an “Original Petition for Declaratory Judgment Declaring the

Ownership of the Decedent’s ING Retirements Accounts” in the Probate Action (attached as

Exhibit 1). As alleged therein, Plaintiffs sought a declaration concerning the disposition of
             Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 2 of 9



certain funds payable under annuities issued by VRIAC, and named VRIAC, Pat Graham-Casey

(as administratrix of the estate of the decedent, Lawrence Milbourn, Sr.), and Erika Gonzalez

Martinez as respondents (“Defendants”). This matter was assigned a new case number: 2014-

CPR00668-A.

       3.      Martinez appeared and filed an Answer to Plaintiffs’ Original Petition on October

17, 2014 (attached as Exhibit 4).

       4.      VRIAC appeared and filed an Answer to Plaintiff’s Original Petition on October

27, 2014 attached as Exhibit 5). In the same pleading, VRIAC also asserted a Counterclaim and

Cross-Claim in Interpleader against Plaintiffs, Martinez and Graham-Casey. As set forth therein,

VRIAC tendered the disputed annuity death benefits to the court and sought discharge from the

Probate Action.

       5.      Graham-Casey and Martinez filed their respective answers to VRIAC’s

interpleader claims on November 10, 2014 (Exhibit 6) and February 2, 2015 (Exhibit 9).

       6.      Plaintiffs filed a “First Amended Petition for Declaratory Judgment Declaring the

Ownership of the Decedent’s VRIAC Retirement Accounts” on September 25, 2018 (attached as

Exhibit 11). This pleading superseded and replaced Plaintiffs’ Original Petition by operation of

law. TEX. R. CIV. P. 46, 64, 65. The First Amended Petition included a single claim for

declaratory relief against VRIAC, Martinez and Graham-Casey.

       7.      On December 12, 2018, Plaintiffs filed an “Original Petition Against Voya

Retirement Insurance and Annuity Company, f/k/a ING Life Insurance and Annuity Company

for Breach of Contract and Negligent Misrepresentation” (the “Second Amended Petition,”

attached as Exhibit 13). Although this pleading included “Original Petition” in the title, it was

the third pleading filed by Plaintiffs in the Probate Action in which it asserted claims against



MH807366                                       2
              Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 3 of 9



VRIAC. This Second Amended Petition superseded and replaced Plaintiffs’ First Amended

Petition by operation of law. TEX. R. CIV. P. 46, 64, 65.

       8.      Importantly, the Second Amended Petition included entirely new and distinct

allegations and claims. Plaintiffs do not assert any claims against Martinez or Graham-Casey,

nor do they assert any claims for declaratory relief. Instead, Plaintiffs assert claims for (a) breach

of contract, (b) negligent misrepresentation, and (c) rescission against VRIAC. See Second

Amended Petition, at 3-5. Plaintiffs served VRIAC with a citation and a copy of the Second

Amended Petition on December 18, 2018. See Service of Process Transmittal (attached as

Exhibit 8).

       9.      As set forth in more detail below, the claims and allegations in the Second

Amended Petition demonstrate that this matter is removable. Plaintiffs allege that the annuities at

issue are governed by the Employee Retirement Income Security Act of 1974 (“ERISA”).

Second Amended Petition, ¶¶ 14, 17-23. Plaintiffs seek a legal determination that the annuities

fall within the scope of ERISA’s statutory scheme, and argue that ERISA provides a basis to

rescind the annuities. Id.

       10.     The Second Amended Petition is the first pleading in which Plaintiffs asserted

claims and set forth factual allegations that implicate federal statutes. This Notice of Removal is

timely filed within thirty days of the receipt of process of a copy of the initial pleading, from

which it was ascertained that the case is one which is removable, pursuant to 28 U.S.C.

§ 1446(b).

       11.     VRIAC is entitled to remove the entire matter styled as Case No. 2014-

CPR00668-A to this Court pursuant to 28 U.S.C. § 1331 because this action is a civil action

involving a federal question.



MH807366                                          3
              Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 4 of 9



        12.    Removal of this matter to this Court is also proper under 28 U.S.C. §§ 1441(a)

and 1446(a) because this Court’s district and division embraces the pending Probate Action in El

Paso County, Texas.

                   II.         FEDERAL QUESTION JURISDICTION

        13.    Plaintiffs’ lawsuit is one over which the Court has original jurisdiction under the

provisions of 28 U.S.C. § 1331 and the Employee Retirement Income Security Act of 1974.

        14.    ERISA provides for federal jurisdiction where one or all of a plaintiff’s claims

against a defendant arise under and are within the scope of 29 U.S.C. § 1132(a), the civil

enforcement provision of ERISA. Congress intended for such claims brought in state court to be

completely preempted by federal law and tried in federal court, and the United States Supreme

Court has ruled that ERISA broadly preempts state law claims that relate to ERISA-governed

plans. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47 (1987).

        15.    In this action, Plaintiffs seek the death benefits provided under a benefit plan they

allege to be governed by and subject to ERISA, which addresses areas of exclusive federal

concern. See Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 67 (1987) (stating that a claim

for disability benefits under an ERISA plan “is necessarily federal in character by virtue of the

clearly manifested intent of Congress” and, therefore, “[a]rises under the . . . laws . . . of the

United States, and is removable to federal court by the defendants.”) (quoting 28 U.S.C. § 1331;

28 U.S.C. § 1441(b)).

        16.    Specifically, Plaintiffs allege that El Paso Community College (“EPCC”) and

VRIAC “entered into a Contract for Retirement Benefits” in 1980. Second Amended Petition, ¶

8. The acknowledge that EPCC is the owner of the annuities that comprise the benefit plan at

issue. Id.



MH807366                                         4
               Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 5 of 9



       17.      EPCC is a political subdivision of the State of Texas. City of El Paso v. El Paso

Community Coll. Dist., 729 S.W.2d 296, 298 (Tex. 1986). See also Guaranty. Petroleum Corp v.

Armstrong, 609 S.W.2d 529, 531 (Tex. 1980), listing the attributes of a political subdivision, and

Texas Education Code §130.178, designating the service area of the District. As a political

subdivision of the State, the District is a governmental unit. TEX CIV. PRAC. & REM. CODE

§101.001 (3).

       18.      Title I of ERISA specifically removes from its coverage any employee benefit

plan that qualifies as a government plan. 29 U.S.C. § 1003(b). Under ERISA, a government

plan means any plan established or maintained by the federal government, a state government or

political subdivision, or by any agency or instrumentality of any of the foregoing. 29 U.S.C. §

1002(32).

       19.      A final adjudication of this matter will require a court to determine whether and to

what extent ERISA applies to the annuities and benefit plan at issue. It will specifically require a

judicial determination of whether and to what extent ERISA’s “government plan” exception

applies here. This is a fundamental issue of federal law.

       20.      This case is not subject to remand to state probate court. Plaintiffs’ pleadings do

not allege a proper basis for a probate court to maintain jurisdiction over this matter. The

disputes in this case concern the disposition of funds from annuities. Section 111.052 of the

Texas Estates Code provides that “any provision in an insurance policy…retirement account,

deferred     compensation   arrangement,    [or]       account   with   a   financial   institution”   is

“nontestamentary.” TEX. ESTATES CODE § 111.052(a)(1); (b) (emphasis added). As such, any

will provision that purports to devise nontestamentary property is void. Id. As such, Plaintiffs




MH807366                                           5
                Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 6 of 9



claims are not authorized by either Sections 37.003 or 37.004 to maintain their claims in probate

court.

          21.     Moreover, Plaintiffs’ claims are not subject to the “probate exception” to federal

jurisdiction. As described by the Supreme Court in Marshall v. Marshall, 547 U.S. 293, 299

(2006):

          the probate exception reserves to state probate courts the probate or annulment of
          a will and the administration of a decedent's estate; it also precludes federal courts
          from endeavoring to dispose of property that is in the custody of a state probate
          court. But it does not bar federal courts from adjudicating matters outside those
          confines and otherwise within federal jurisdiction.

Id. at 311–12. The Fifth Circuit has interpreted the Supreme Court's holding in Marshall to

require a two-step inquiry “into (1) whether the property in dispute is estate property within the

custody of the probate court and (2) whether the plaintiff's claims would require the federal court

to assume in rem jurisdiction over that property.” Curtis v. Brunsting, 704 F.3d 406, 409 (5th

Cir. 2013). “If the answer to both inquiries is yes, then the probate exception precludes the

federal district court from exercising diversity jurisdiction.” Id.

          22.    The answer to both inquiries here is, “no.” The probate court has never assumed

custody of the disputed funds or annuities. Indeed, Plaintiffs have opposed all of VRIAC’s

efforts to deposit those funds to the probate court to date. As such, this Court would not have to

assume in rem jurisdiction over property that is currently held by the probate court. Because the

annuities at issue are non-testamentary, they are not subject to probate proceedings. This case

will therefore not interfere with the probate court’s activities. The “probate exception” does not

apply here, and cannot operate to defeat federal jurisdiction over this case.




MH807366                                            6
                Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 7 of 9



                                        III.      VENUE

       23.       Venue lies in the Western District of Texas, El Paso Division, pursuant to

28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiffs initiated this matter in this judicial district

and division.

                                        IV.      NOTICE

       24.       VRIAC will give notice of the filing of this notice of removal to all parties of

record pursuant to 28 U.S.C. § 1446(d).

       25.       VRIAC will also file with the clerk of the state court, and will serve upon all

counsel of record, a notice of the filing of this Notice of Removal.

                                   V.          JURY DEMAND

       26.       Plaintiffs demanded a jury trial in their Second Amended Petition.

                           VI.          STATE COURT PLEADINGS

       27.       Copies of all state court pleadings and orders are attached to this Notice of

Removal:

       Exhibit 1:       Plaintiffs’ Original Petition dated September 18, 2014;

       Exhibit 2:       Citation issued to VRIAC, dated October 2, 2014;

       Exhibit 3:       Citation issued to Martinez, dated October 1, 2014;

       Exhibit 4:       Martinez’s Special Exceptions, Original Answer and Request for
                        Disclosure, dated October 17, 2014;

       Exhibit 5:       VRIAC’s Original Answer and Crossclaim and Counterclaim in
                        Interpleader, dated October 27, 2014;

       Exhibit 6:       Graham-Casey’s Original Answer to VRIAC’s Cross-Claim, dated
                        November 10, 2014;

       Exhibit 7:       Graham-Casey’s Original Answer to Plaintiffs’ Original Petition, dated
                        November 11, 2014;

       Exhibit 8:       Citation issued to Martinez, dated January 16, 2015;

MH807366                                          7
             Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 8 of 9




       Exhibit 9:     Martinez’s Original Answer to VRIAC’s Counterclaim; dated February 2,
                      2015;

       Exhibit 10:    Order of Recusal, dated January 10, 2018;

       Exhibit 11:    Plaintiffs’ First Amended Petition, dated September 25, 2018;

       Exhibit 12:    Graham-Casey’s First Amended Original Answer to VRIAC’s Cross-
                      Claim, dated October 26, 2018.

       Exhibit 13:    Plaintiffs’ Second Amended Petition (styled, “Original Petition Against
                      Voya Retirement and Annuity Company, f/k/a ING Life Insurance and
                      Annuity Company for Breach of Contract and Negligent
                      Misrepresentation”), dated December 10, 2018.

       Exhibit 14:    Citation issued to VRIAC, dated December 12, 2018;

       Exhibit 15:    Service of Process Transmittal, dated December 18, 2018.

       Exhibit 16:    VRIAC’s Answer to Second Amended Petition, dated January 2, 2019.

                                VII.       CONCLUSION

       WHEREFORE, VRIAC, pursuant to the statutes cited herein and in conformity with the

requirements set forth in 28 U.S.C. § 1446, removes this action from El Paso County, Texas

Probate Court No. 2 to this Court.


Dated: January 3, 2019.                        Respectfully submitted,

                                               MCDOWELL HETHERINGTON LLP

                                               By: /s/ Jason A. Richardson
                                                   Jason A. Richardson
                                                   State Bar No. 24056206
                                               1001 Fannin Street, Suite 2700
                                               Houston, Texas 77002
                                               Telephone: (713) 337-5580
                                               Facsimile: (713) 337-8850
                                               jason.richardson@mhllp.com
                                               Attorneys for Voya Retirement Insurance and
                                               Annuity Company



MH807366                                       8
             Case 3:19-cv-00001 Document 1 Filed 01/03/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on January 3, 2019,
by US Mail on the following counsel of record:

Darron Powell                                       Joseph L. Hood, Jr.
Darron Powell, PLLC                                 Windle Hood Norton Brittain & Jay, LLP
1517 N. Campbell St.                                201 E. Main Drive, Ste. 1350
El Paso, Texas 79902                                El Paso, TX 79901
XVDLP@yahoo.com                                     Hood@windlehood.com
Attorney for Petitioners/Counter-Defendants         Attorneys for Respondent/Cross-Defendant
Leo Roland Turner, Ailene Turner, and               Erika Gonzalez Martinez
Lawrence Milbourn, Jr.

James Kirby Read
James Kirby Read Law Office
615 E. Schuster, Bldg. 6
El Paso, Texas 79902
jkread@msn.com
Attorney for Respondent/Cross-Defendant Pat
Graham-Casey, in her capacity as Independent
Administratix of the Estate of Lawrence
Edmund Milbourn

                                                             /s/Jason A. Richardson
                                                             Jason A. Richardson




MH807366                                        9
